Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 04/22/2022.
Claims 1-10, 11-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 11-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 10, 11, 12, 16, 18, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson et al. (US 20100202416, hereinafter Wilhelmsson ‘416) in view of Kencharla (Patent No.: 10433346, hereinafter Kencharla ‘346 ), and further in view of Linsky et al. (US 20130064111 , hereinafter Linsky’s 111).
Regarding to claim 1, US 20100202416 teaches a multi-radio device, comprising: 
two or more radio subsystems; and a packet traffic arbitration (PTA) module coupled to the two or more radio subsystems (first system 201, second system 203) [see Figure 2, Paragraph 0073] ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) , the PTA module operative to: 
receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;
receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration ( receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration) [see Figure 2 and Paragraph 0073]; send a rejection of the second request to the second radio subsystem (the second system's request will be held off) [see Figure 2 and Paragraph 0073];
However,  US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
Patent No.: 10433346, from the same or similar fields of endeavor, determining time period remaining (determining time period ended) [see Figure 6, 617 ]  for operating by a first radio access technology (RAT) (Bluetooth radio transceiver) [see Figure 2 and Figure 6] ; the rejection indicating a remaining time of the first usage duration ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.
However, US 20100202416 and Patent No.: 10433346 do not explicitly teach informing the second radio subsystem of a remaining time in the first usage duration.
US 20130064111, from the same or similar fields of endeavor, teaches the rejection (a power backoff ) informing the second radio subsystem of a remaining time in the first usage duration (the power backoff the second radio subsystem of a remaining time in the first usage duration) [see Paragraphs 0011 & 0012 & 0014 ] (determining a time period remaining for an operation by a first radio access technology. The processor (s) is further configured to apply a power backoff to a second RAT based on the time period remaining) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20100202416 and Patent No.: 10433346), and further in view of US 20130064111 because US 20130064111 suggests that additional issues that exist in conventional LTE include a general lack of ability on the part of the UE to suggest desired configurations as an alternative to configurations that have coexistence issues. For at least these reasons, uplink coexistence issues at the UE may remain unresolved for a long time period, degrading performance and efficiency for other radios of the UE.


Regarding to claim 2, US 20100202416 and Patent No.: 10433346 teach the limitations of claim 1 above.
However, US 20100202416 does not explicitly teach wherein the second radio subsystem is operative to enter a sleep mode when receiving the rejection.
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein the second radio subsystem is operative to enter a sleep mode when receiving the rejection ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.

Regarding to claim 6, US 20100202416 further teaches wherein a timer circuit of the second radio subsystem is operative to track the remaining time of the first usage duration [see Figure 2 and Paragraph 0073].

Regarding to claim 8, US 20100202416 and Patent No.: 10433346 teach the limitations of claim 1 above.
However, US 20100202416 does not explicitly teach wherein each radio subsystem is in an idle mode when the radio subsystem has nothing to transmit and nothing to receive.
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein each radio subsystem is in an idle mode when the radio subsystem has nothing to transmit and nothing to receive [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.


Regarding to claim 9, US 20100202416 and Patent No.: 10433346 teach the limitations of claim 1 above.
However, US 20100202416 does not explicitly teach wherein the two or more radio subsystems operate in at least a wireless personal area network (WPAN) and a wireless local area network (WLAN).
Patent No.: 10433346, from the same or similar fields of endeavor, teaches wherein the two or more radio subsystems operate in at least a wireless personal area network (WPAN) and a wireless local area network (WLAN) [see Col. 3, Lines 30-45].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.

Regarding to claim 10, US 20100202416 further teaches wherein each of the first request and the second request further indicates a requested communication direction, which is one of transmission and reception, and a priority level (a priority level) [see Paragraph 0045] .



Regarding to claim 11, US 20100202416 teaches a method performed by a device including a packet traffic arbitration (PTA) module and two or more radio subsystems, comprising:
receive a first request for radio communication from a first radio subsystem, the first request indicating a first usage duration ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ; 
grant the first request by the packet traffic arbitration controller 209 ( if both the first and second systems 201, 203 are requesting access to the communication medium and each has data that is to be transmitted for the first time, the first system's request is given higher priority than that of the second system (i.e., the first system's request will be granted, and the second system's request will be held off)) [see Figure 2 and Paragraph 0073] ;
receive a second request for radio communication from a second radio subsystem by the packet traffic arbitration controller 209, the second request indicating a second usage duration ( receive a second request for radio communication from a second radio subsystem, the second request indicating a second usage duration) [see Figure 2 and Paragraph 0073]; send a rejection of the second request to the second radio subsystem (the second system's request will be held off) [see Figure 2 and Paragraph 0073];
However, US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
However,  US 20100202416 does not explicitly teach the rejection indicating a remaining time of the first usage duration.
Patent No.: 10433346, from the same or similar fields of endeavor, determining time period remaining (determining absence time period ended) [see Figure 6, 617 ]  for operating by a first radio access technology (RAT) (Bluetooth radio transceiver) [see Figure 2 and Figure 6] ; the rejection indicating a remaining time of the first usage duration ( At block 617, The PTA 206 determines whether the absence period has ended. In one embodiment, the PTA compares the current time provided by the device clock 304 with start and end times for absence periods calculated from the values in the stored NOA schedule. Accordingly, the PTA 206 determines that the absence period has not ended when the current time is greater than the beginning time of the absence period, but is still less than the end time of the absence period. If the absence period has not ended, the process 600 returns to block 615. Blocks 615 and 617 are thus repeated in a loop, allowing the Bluetooth transceiver 203 to have medium access and the WiFi transceiver 205 to conserve power until the end of the absence period ) [see col. 10, lines 5-15 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20100202416 in view of  Patent No.: 10433346 because Patent No.: 10433346  suggests that this disclosure relates to the field of wireless communications and, in particular, to coexistence techniques for limiting interference between multiple radio transceivers.
However, US 20100202416 and Patent No.: 10433346 do not explicitly teach informing the second radio subsystem of a remaining time in the first usage duration.
US 20130064111, from the same or similar fields of endeavor, teaches the rejection (a power backoff ) informing the second radio subsystem of a remaining time in the first usage duration (the power backoff the second radio subsystem of a remaining time in the first usage duration) [see Paragraphs 0011 & 0012 & 0014 ] (determining a time period remaining for an operation by a first radio access technology. The processor (s) is further configured to apply a power backoff to a second RAT based on the time period remaining) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20100202416 and Patent No.: 10433346), and further in view of US 20130064111 because US 20130064111 suggests that additional issues that exist in conventional LTE include a general lack of ability on the part of the UE to suggest desired configurations as an alternative to configurations that have coexistence issues. For at least these reasons, uplink coexistence issues at the UE may remain unresolved for a long time period, degrading performance and efficiency for other radios of the UE.


Regarding to claim 12, claim 12 is rejected the same limitations of claim 2 above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 6 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 8 above.
Regarding to claim 19, claim 19 is rejected the same limitations of claim 9 above.
Regarding to claim 20, claim 20 is rejected the same limitations of claim 10  above.


Allowable Subject Matter
Claims 3, 4, 5, 7, 13, 14, 15, 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412